PER CURIAM.
Child custody case. Defendant-mother appeals from the refusal of the Circuit Court of Dent County to modify the custody portion of a 1969 divorce decree.
Plaintiff-father was awarded principal custody of the parties’ then five-year-old daughter when the divorce was granted in May of 1969. The defendant was granted general visitation rights and custody of her daughter during summer vacation periods. In August of 1969 defendant sought principal custody of the child by a motion to modify and the court denied the motion the following October. Pursuant to the terms of the original decree the defendant took custody of the child in May of 1970 and filed the present motion to modify the following month. She failed to return the child to the plaintiff at the end of the 1970 summer vacation and following her disqualification of the regular judge a special judge heard the evidence and denied the motion.
We have reviewed the transcript and read defendant’s brief and the authorities cited therein. As we recently said in Kerns v. Kerns, 497 S.W.2d 655 (Mo.App.1973), we conclude “. . . (1) [T]hat posterity will not profit and present generations need not be disconcerted with a detailed recasting of the evidence in this case; (2) that the judgment of the trial court is based on findings of fact which are not clearly erroneous; (3) that no error of law appears; and (4) that an opinion would have no precedential value.”
Pursuant to Rule 84.16, V.A.M.R. the judgment is affirmed.
All concur.